        Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                   Plaintiff,

              v.
                                                        Case No.: 21-cv-1633-RBW
 Aon plc et al.,

                   Defendant.



   DEFENDANTS’ MOTION FOR EXPEDITED ENTRY OF SCHEDULING ORDER

       Defendants Aon plc and Willis Towers Watson plc, through counsel, hereby move the

Court pursuant to L. Civ. R. 16.1 and Fed. R. Civ. P. 16(b) for the expedited entry of an Order

setting trial to commence on August 23, 2021, or as soon thereafter as the Court can accommodate,

so that the Court can rule on the acquisition before the “Outside Date” for the transaction. The

parties have met and conferred on this question pursuant to L. Civ. R. 7(m) and have been unable

to reach agreement.

       A memorandum of points and authorities in support of the motion, the Certificate of

Conference, and the Proposed Scheduling Order are being submitted herewith.




                                               1
       Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 2 of 11




Dated: June 27, 2021                  Respectfully submitted,

                                      /s/E. Marcellus Williamson
                                      E. Marcellus Williamson (DC Bar No. 465919)
                                      Ian R. Conner (DC Bar No. 979696)
                                      Michael G. Egge (DC Bar No. 432755)
                                      Marguerite M. Sullivan (DC Bar No. 497894)
                                      Latham & Watkins LLP
                                      555 Eleventh Street, NW
                                      Suite 1000
                                      Washington, DC 20004-1304
                                      Telephone: (202) 637-2200
                                      Fax: (202) 637-2201
                                      marc.williamson@lw.com
                                      ian.conner@lw.com
                                      michael.egge@lw.com
                                      marguerite.sullivan@lw.com

                                      Lawrence E. Buterman (DC Bar No. 998738)
                                      Latham & Watkins LLP
                                      1271 Avenue of the Americas
                                      New York, NY 10020
                                      Telephone: (212) 906-1200
                                      Fax: (212) 751-4864
                                      lawrence.buterman@lw.com

                                      Daniel M. Wall (Admitted Pro Hac Vice)
                                      Latham & Watkins LLP
                                      505 Montgomery Street, Suite 2000
                                      San Francisco, CA 94111
                                      Telephone: (415) 391-0600
                                      Fax: (415) 395-8095
                                      dan.wall@lw.com

                                      Attorneys for Defendant Aon plc

                                     Clifford Aronson (DC Bar No. 335182)
                                     Karen Hoffman Lent (Admitted Pro Hac Vice)
                                     Matthew M. Martino (Admitted Pro Hac Vice)
                                     Skadden, Arps, Slate, Meagher & Flom LLP
                                     One Manhattan West
                                     New York, NY 10001
                                     Telephone (212) 735-3000
                                     Fax: (212) 735-2000
                                     Clifford.Aronson@skadden.com
                                     Karen.Lent@skadden.com
                                     Matthew.Martino@skadden.com




                                     2
Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 3 of 11




                              David P. Wales (DC Bar No. 456894)
                              Skadden, Arps, Slate, Meagher & Flom LLP
                              1440 New York Avenue, N.W.
                              Washington, DC 20005
                              Telephone: (202) 371-7000
                              Fax: (202) 393-5760
                              David.Wales@skadden.com

                               Attorneys for Defendant Willis Towers Watson
                               plc




                              3
        Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 4 of 11




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                   Plaintiff,

              v.
                                                        Case No.: 21-cv-1633-RBW
 Aon plc et al.,

                   Defendant.



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
      MOTION FOR EXPEDITED ENTRY OF SCHEDULING ORDER

       Aon plc (“Aon”) and Willis Towers Watson plc (“WTW”) (collectively, the “Defendants”)

are two of the many professional services firms that help companies assess and find insurance to

meet their risk and health needs. They are, in other words, insurance brokers. Over 15 months

ago, on March 9, 2020, Aon announced that it was combining with WTW in a $30 billion

transaction. Since then, Defendants have worked cooperatively to obtain clearance from regulators

in the United States, Europe, and many other jurisdictions. Defendants have produced millions of

documents and substantial volumes of data, made numerous employees available for depositions,

and responded to countless questions and requests. In multiple jurisdictions, including the United

States, Defendants have either proposed or agreed to divest certain businesses to address

competitive concerns raised by regulators.

       In every other relevant jurisdiction around the world, Defendants understand that the

transaction is on a path to obtain timely clearance. That includes the European Union, whose

Directorate General for Competition is broadly regarded as the most aggressive antitrust regulator

in the world. But, here, the Antitrust Division of the Department of Justice (“Division” or


                                                1
           Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 5 of 11




“Plaintiff”) has sued to enjoin the deal. As the Court will learn, litigation was necessary solely

because the Division insists on arguing that in two lines of business the merger may substantially

lessen competition for “large customers”—a theory that courts have rejected in the past. See, e.g.,

United States v. Oracle Corp., 331 F. Supp. 2d 1098 (N.D. Cal. 2004). Plaintiff will not be able

to meet its burden to show that this transaction is anticompetitive. Indeed, this transaction will

enhance competition by enabling the merged company to innovate better and help clients to

mitigate risks that are presently underinsured or uninsurable, and generate significant annual cost

savings.

       Which side is right, and whether this transaction can be consummated, are questions that

will impact not only Defendants and their shareholders, but countless employees and clients who

face uncertainty while the transaction is pending. They are also questions that this Court should

decide on the merits. For that to happen, Defendants need a trial date that is within (or as close

thereafter as the Court can accommodate) the “Outside Date” of September 9, 2021, in Defendants’

March 2020 Business Combination Agreement. Unfortunately, Plaintiff has proposed that trial

not commence until February 28, 2022—six months after the Outside Date and almost two years

after the transaction was announced and Plaintiff’s investigation began. That is untenable to

Defendants. The possibility that a $30 billion transaction might fail due to unnecessary delays on

the part of Plaintiff should be unacceptable to all.

       15 U.S.C. § 25 provides that, in an injunctive action under Section 7 of the Clayton Act,

“the court shall proceed, as soon as may be, to the hearing and determination of the case.”

Consistent with this principle, and also in recognition that the period when litigation is pending

can cause significant disruption and financial uncertainty to parties and other stakeholders, merger

challenges ordinarily move from complaint to expedited discovery to a bench trial in a few months.




                                                  2
         Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 6 of 11




See, e.g., United States v. US Airways Grp., 979 F. Supp. 2d 33, 35 (D.D.C. 2013) (“Indeed,

because of the need for the prompt resolution of this matter, the Court has set an expedited

discovery and trial schedule.”) (104 days from initial complaint to trial); United States v. H & R

Block, Inc., 833 F. Supp. 2d 36, 44 (D.D.C. 2011) (“[T]he Court entered a scheduling order in this

case that provided for an expedited schedule of fact and expert discovery and briefing on the

government’s anticipated motion to enjoin the transaction.”) (106 days from complaint to trial).

Government merger challenges have been scheduled for trial as quickly as two and a half months

after the Complaint was filed. F.T.C. v. Sysco Corp., 113 F. Supp. 3d 1 (D.D.C. 2015); see also,

e.g., F.T.C. v. RAG-Stiftung, 436 F. Supp. 3d 278 (D.D.C. 2020) (102 days from complaint to trial);

F.T.C. v. Wilh. Wilhelmsen Holding ASA, 341 F. Supp. 3d 27 (D.D.C. 2018) (96 from complaint

to trial). This case should be no different.

        The Division is resisting an early trial date in this case, and in the meet and confer process

refused to answer the straightforward question: “What is the earliest trial date the Division will

accept?” Instead, the Division asserts that it can only negotiate an appropriate trial date in the

context of a fully executed Case Management Order. That is not true; whenever there is expedited

litigation, it is common to start with the end point, such as a trial date, and then set interim deadlines

that make sense in relation to that date. That is the most practical course and Defendants’

preference here, since what actually occurs during discovery will be dictated (as it always is) by

what can reasonably be accomplished during the relevant timeframe. Plaintiff’s proposal to put

everything off until there is agreement on a Case Management Order is also inefficient and

impractical.1 Resolving everything in that document should not be a precondition to an overall



1
  Plaintiff’s proposed Case Management Order is a 28-page document which requires Defendants
to give up numerous substantive rights in litigation—from the ability to file dispositive motions
to the ability to demand the Division provide certain details regarding their theories of harm.


                                                    3
        Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 7 of 11




schedule. A more efficient approach would be to first set a trial date and then agree to a full Case

Management Order based on the established timeframe.

       Defendants’ proposed trial date is reasonable in light of the circumstances and will not

deny Plaintiff sufficient time to prepare its case. In merger reviews, the government always looks

to see what the parties have set in terms of an Outside Date, as that is a strong indication of how

much time the government has to both investigate and litigate the transaction. The 18 months from

the signing of the transaction to the Outside Date in this transaction provided the Division with

more than enough time to both investigate and litigate. Indeed, Plaintiff has spent more than 14

months investigating the transaction, and Defendants have repeatedly accommodated Plaintiff’s

requests for more time to investigate than what is afforded to Plaintiff under the Hart-Scott-Rodino

Act.

       At the Division’s insistence, Defendants and the Division also entered into a “Timing

Agreement” that gave the Division an extra 60 days beyond the 30 days set by statute to evaluate

the merits of their transaction after the production of requested data and documents. Those 90

days expired on February 1, 2021—four months ago. Nonetheless, Plaintiff waited until June 16,

2021 to file its complaint, rather than sue in February, which would have permitted a relatively

lengthy schedule by merger challenge standards. That decision to elongate its investigation and

delay suit was the Division’s and the Division’s alone. That it may have misallocated the

considerable time it had to investigate this transaction is not a reason for forcing Defendants to




During its investigation, the Division similarly required Defendants to agree to give up numerous
rights in order to “ensure” that the Division had sufficient time to review the transaction,
including the right to seek a declaratory judgment, the right to require the Division to seek a
temporary restraining order or preliminary injunction, and the right to argue that the Division’s
extensive pre-litigation investigation should limit the discovery it needs for litigation.


                                                 4
         Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 8 of 11




consummate this transaction after the Outside Date. Plaintiff has already had ample time to prepare

for litigation and has no credible basis to request delaying the trial until after the Outside Date.

       Defendants are eager to move forward with the deal and start bringing the benefits of this

transaction to their clients. And each day that the transaction remains pending, Defendants are

losing top talent—and their clients—to competitors, and clients are facing uncertainty as they

consider which firm to use. Eight more months of uncertainty—as would be required under the

Division’s proposed trial schedule—are unsustainable.

       Unlike certain other countries, our laws do not provide our antitrust enforcers with the

actual power to block a transaction. Rather, that authority rests with the Court. All Defendants

seek is for the Court to adopt a trial date that ensures that the merits, not the Division’s delay in

commencing suit, dictate the fate of this transaction.

       Accordingly, Defendants seek to begin trial as expeditiously as the Court’s schedule

permits and are prepared to begin trial as early as August 23, 2021.

                                          CONCLUSION

       For the reasons above, Defendants respectfully request that the Court enter an Order setting

trial to begin on August 23, 2021, or as soon thereafter as the Court can accommodate. Defendants

stand ready to address these issues with the Court by telephonic or video conference at the Court’s

convenience.




                                                  5
       Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 9 of 11




Dated: June 27, 2021                  Respectfully submitted,

                                      /s/E. Marcellus Williamson
                                      E. Marcellus Williamson (DC Bar No. 465919)
                                      Ian R. Conner (DC Bar No. 979696)
                                      Michael G. Egge (DC Bar No. 432755)
                                      Marguerite M. Sullivan (DC Bar No. 497894)
                                      Latham & Watkins LLP
                                      555 Eleventh Street, NW
                                      Suite 1000
                                      Washington, DC 20004-1304
                                      Telephone: (202) 637-2200
                                      Fax: (202) 637-2201
                                      marc.williamson@lw.com
                                      ian.conner@lw.com
                                      michael.egge@lw.com
                                      marguerite.sullivan@lw.com

                                      Lawrence E. Buterman (DC Bar No. 998738)
                                      Latham & Watkins LLP
                                      1271 Avenue of the Americas
                                      New York, NY 10020
                                      Telephone: (212) 906-1200
                                      Fax: (212) 751-4864
                                      lawrence.buterman@lw.com

                                      Daniel M. Wall (Admitted Pro Hac Vice)
                                      Latham & Watkins LLP
                                      505 Montgomery Street, Suite 2000
                                      San Francisco, CA 94111
                                      Telephone: (415) 391-0600
                                      Fax: (415) 395-8095
                                      dan.wall@lw.com

                                      Attorneys for Defendant Aon plc

                                     Clifford Aronson (DC Bar No. 335182)
                                     Karen Hoffman Lent (Admitted Pro Hac Vice)
                                     Matthew M. Martino (Admitted Pro Hac Vice)
                                     Skadden, Arps, Slate, Meagher & Flom LLP
                                     One Manhattan West
                                     New York, NY 10001
                                     Telephone: (212) 735-3000
                                     Fax: (212) 735-2000
                                     Clifford.Aronson@skadden.com
                                     Karen.Lent@skadden.com
                                     Matthew.Martino@skadden.com




                                     6
Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 10 of 11




                               David P. Wales (DC Bar No. 456894)
                               Skadden, Arps, Slate, Meagher & Flom LLP
                               1440 New York Avenue, N.W.
                               Washington, DC 20005
                               Telephone: (202) 371-7000
                               Fax: (202) 393-5760
                               David.Wales@skadden.com

                               Attorneys for Defendant Willis Towers Watson
                               plc




                               7
        Case 1:21-cv-01633-RBW Document 34 Filed 06/27/21 Page 11 of 11




                             CERTIFICATE OF CONFERENCE

        Pursuant to L. Civ. R. 7(m), I hereby certify that Defendants’ conferred in good faith with
counsel for plaintiff by telephone on June 25, 2021, in an attempt to reach agreement on a
stipulated Scheduling Order in lieu of the foregoing “DEFENDANTS’ MOTION FOR
EXPEDITED ENTRY OF SCHEDULING ORDER.” The parties have been unable to reach
agreement.

                                                            /s/ E. Marcellus Williamson
                                                            Attorney for Aon plc
